Order filed September 13, 2012




                                                  In The

                              Fourteenth Court of Appeals
                                          NO. 14-11-00499-CV
                                            ____________

IN THE MATTER OF THE MARRIAGE OF CHRISTY HOOVER AND JIMMY O. BAILEY,
                                Appellant


                               On Appeal from the 253rd District Court
                                     Chambers County, Texas
                                  Trial Court Cause No. CV25449


                                                ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of All pleadings on which the trial was held. Tex. R.
App. P 34.5(a)(1).

       The clerk of the 253rd District Court is directed to deliver to the Clerk of this court the original
of All pleadings on which the trial was held. Tex. R. App. P 34.5(a)(1), on or before September 21,
2012. The Clerk of this court is directed to receive, maintain, and keep safe this original exhibit; to
deliver it to the justices of this court for their inspection; and, upon completion of inspection, to return
the original of All pleadings on which the trial was held. Tex. R. App. P 34.5(a)(1), to the clerk of the
253rd District Court.

                                                  PER CURIAM